UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4254


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SANDY WADE PARSONS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:14-cr-00289-TDS-2)


Submitted:   January 21, 2016             Decided:   January 27, 2016


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John D. Bryson, WYATT, EARLY, HARRIS & WHEELER, LLP, High Point,
North Carolina, for Appellant.      Ripley Rand, United States
Attorney, Anand P. Ramaswamy, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sandy   Wade   Parsons     appeals   his   conviction    and      96-month

sentence for conspiracy to defraud the government in violation of

18 U.S.C. § 371 (2012); multiple counts of theft of government

funds, in violation of 18 U.S.C. § 641 (2012), and mail fraud, in

violation of 18 U.S.C. § 1341 (2012); false statements regarding

food assistance, in violation of 18 U.S.C. § 1001(a)(2) (2012);

and    aggravated     identity    theft,    in    violation    of   18    U.S.C.

§ 1028A(a)(1) (2012).       He argues that his sentence is procedurally

and substantively unreasonable, and also challenges the district

court’s refusal to allow counsel to define “reasonable doubt” in

closing argument.      We affirm.

       We review a sentence for reasonableness “under a deferential

abuse-of-discretion standard.”         United States v. McCoy, 804 F.3d

349, 351 (4th Cir. 2015) (quoting Gall v. United States, 552 U.S.

38, 41 (2007)).       This review entails appellate consideration of

both    the    procedural   and    substantive      reasonableness       of   the

sentence.      Gall, 552 U.S. at 51.

       Parsons claims that his sentence is procedurally unreasonable

because the district court imposed a sentence based on unreliable

testimony from a witness Parsons argues is not credible. We review

the district court’s factual findings at sentencing for clear

error, and accord its credibility determinations great deference.

United States v. Layton, 564 F.3d 330, 334 (4th Cir. 2009).                   The

                                       2
district court heard testimony from the witness, Parsons’ counsel

cross-examined him, and other evidence supported his testimony.

The district court fully explained its decision to credit the

witness, and we defer to the court’s credibility determination.

Parsons fails to show that the witness’ testimony did not have

“some minimal level of reliability,” as due process requires.               See

United States v. Powell, 650 F.3d 388, 393 (4th Cir. 2011).

     Parsons   next   claims   that       his   sentence    is   substantively

unreasonable because the court relied on a description of conduct

that refers “almost exclusively” to Casey Parsons, his wife and

codefendant.   While this court holds that a sentencing court must

not give excessive weight to any one sentencing factor, United

States v. Howard, 773 F.3d 519, 531 (4th Cir. 2014), the district

court’s sentence suffered from no such failing.             The court, though

citing the challenged factor, provided in addition a thorough and

compelling explanation that relied on other sentencing factors and

justifies the sentence imposed.

     Parsons   also   argues   that       his   sentence    is   substantively

unreasonable   because   the   court       varied   so     greatly   from   the

Sentencing Guidelines, and because his sentence is nearly the same

as his more culpable codefendant. We conclude, however, that based

on the totality of the circumstances, the district court did not

abuse its discretion in varying substantially upward and that



                                      3
Parsons’ sentence is not disproportionate when compared with that

of his codefendant.

      Finally,    Parsons      urges   us   to   reexamine      our   precedent

prohibiting counsel from defining “reasonable doubt” to the jury

during closing argument.        We have consistently disapproved of such

attempts to define “reasonable doubt” for a jury, concluding that

the words “have the meaning generally understood for them and that

further efforts to restate their meaning with different words tend

either to alter or to obfuscate that meaning.”               United States v.

Oriakhi, 57 F.3d 1290, 1300 (4th Cir. 1995).                Because this panel

has no authority to overturn this precedent, see United States v.

Williams, 808 F.3d 253, 261 (4th Cir. 2015), this claim must fail.

      Accordingly, we affirm the judgment of the district court.

We   dispense    with   oral   argument     because   the    facts    and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       AFFIRMED




                                       4